Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 and 12-20. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is (USP 5,947,649) to Arai et al. and (US Pub. No. 2016/0031020) to Francis et al. which was applied to the claims in the office action of the parent application 15/238,214 mailed 6/28/19.  Suffice it to say, the modified device of Arai et al. does not disclose the first receptacle for the at least one helical chip-guiding groove having a first angle with respect to a longitudinal axis of the tool body; wherein the base surface of the second receptacle for the at least one helical chip-guiding groove has a second, different angle with respect to the longitudinal axis of the tool body; and furthermore, the modified device of Arai et al. also does not teach having a third receptacle for the at least one helical chip guiding groove with a third angle with respect to the longitudinal axis of the tool body, and wherein the third angle is different from the first angle and the second angle, as claimed in independent claims 1 and 10. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the modified device of Arai et al. and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/1/21